DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of the Claims

Claim 1 is amended. Claims 1 and 11-19 are pending. Claims 14 and 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Any rejection or objection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prestwich et al (US 5,874,417) and Onishi et al (Int. J. Pharm., 2011) in view of Seikagaku (EP 2497785).
Prestwich teaches a conjugate of HA and a drug, wherein the drug is linked to HA by a hydrazido linker. See col 5-6, col 10 and col 13. The reference exemplifies the preparation of an HA-hydrocortisone succinate conjugate, wherein a reactive HA species is prepared by the 
The reference does not teach a product comprising HA indirectly conjugated to prednisolone succinate having the required molecular weight.    
Onishi teaches the preparation of a glycol-chitosan conjugate comprising prednisolone succinate. The reference suggests the use of this product for the treatment of rheumatoid arthritis. See section 1; Figure 1; and section 4. The reference teaches that the benefit of having the drug attached to a biocompatible, macromolecular carrier is greater system retention and passive targeting to the site of inflammation. See last two paragraphs of the reference.  
Seikagaku teaches the covalent conjugation of an anti-inflammatory drug via a spacer to HA. The conjugate produced allows for sustained release. The suggested molecular weight range is 500 kDa to 3000 kDa. See paragraphs [0005] and [0009]-[0012]. The reference exemplifies product wherein the HA has a molecular weight of 800 kDa. See examples. This reference establishes that it is known to indirectly conjugate an anti-inflammatory agent to uncrosslinked, high molecular weight HA for the treatment of arthritis. This reference confirms that HA is a therapeutic agent for arthritis even in the absence of a conjugated drug.     

It would be further within the scope of the artisan to select a HA having a suitable molecular weight for preparing a similar conjugate for the treatment of rheumatoid arthritis. Seikagaku had established that an HA with the recited molecular weight would be suitable for this purpose. In the absence of unexpected results, it would be within the scope of the artisan to optimize the molecular weight of the HA through routine experimentation. Applicant has demonstrated no criticality in the molecular weight of the HA.   
Applicant’s arguments filed March 14, 2021 have been fully considered but they are not persuasive. 
Applicant provides more data that purports to demonstrate unexpected results with the instant product. The data is not provided as a declaration but has been considered and is not found to be persuasive. The data provides a comparison of the instant product with a similar estradiol conjugate. Applicant states that estradiol was selected because of the similar structure to prednisolone. The examiner agrees that estradiol is a steroid molecule, but actually, hydrocortisone, as in the Prestwich conjugate, is more similar in structure (compare, for example, the A rings of the three drugs) and is described by Prestwich as “a prototypical 
Applicant further argues that the present application is the first to show that conjugating prednisolone to a macromolecule would not jeopardize the molecule’s NO inhibitory activity and hence, the anti-inflammatory activity. This is not found to be persuasive. Prestwich expressly teaches the conjugation of an anti-inflammatory steroid to HA to provide a product suitable for treating inflammatory conditions. Seikagaku also teaches the covalent conjugation of an anti-inflammatory drug, generally, to HA. The fact that this conjugation does not inhibit the mechanism of action of an anti-inflammatory drug is not found to be unexpected. 

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.    
 
Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 7:30 am to 4:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like 


/LEIGH C MAIER/Primary Examiner, Art Unit 1623